Citation Nr: 0021584	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-20 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the claim of service connection for peripheral 
neuropathy.  A notice of disagreement was submitted in 
October 1997.  In March 1998, a statement of the case was 
issued and the veteran filed his substantive appeal.  In 
October 1998, a hearing officer at the RO conducted a 
personal hearing.  In June 1999, the Board remanded this case 
in light of the veteran's request for a hearing before a 
member of the travel Board.  The requested hearing was 
conducted at the RO by the undersigned in January 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has peripheral neuropathy which was first 
manifested to a compensable degree within one year after 
service.  


CONCLUSION OF LAW

Peripheral neuropathy is presumed to have been incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.103, 3.303, 3.307, 3.309 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1999). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1999).

A review of the veteran's service records reveals that the 
veteran served in Vietnam during the Vietnam era, and his 
testimony of October 1998 and January 2000 indicates that he 
was exposed to chemicals while serving in Vietnam.  There is 
no information as to the extent of Agent Orange exposure.  
The Board further notes that the medical record indicates 
that the veteran has been diagnosed with peripheral 
neuropathy involving the muscles of the hands, legs and feet 
and that this condition has been linked to exposure to Agent 
Orange during service.  

At the time of his separation examination in March 1970, the 
veteran reported a history of cramps in the legs.  However, 
the examination is negative for any findings of peripheral 
neuropathy, and a VA examination conducted in June 1970 did 
not contain references to the condition.  At that time, he 
complained of left foot pain, but the physical and x-ray 
examinations found no abnormalities.  During his hearings in 
1998 and 2000, the veteran testified that soon after service 
he noticed changes in his physical condition, such as muscle 
atrophy.  An April 1978 EMG report reflects a diagnosis of 
chronic familial polyneuropathy affecting distal musculature.  
When examined for purposes of his claim of service connection 
for post-traumatic stress disorder in September 1996, the 
examiner observed that the muscles in the hands and wrists 
were atrophied and that the veteran walked with a very 
stilted type of walk.  The examiner indicated that the 
atrophy was of unknown origin.  

In October 1996, the veteran was afforded an Agent Orange 
Registry examination.  The veteran reported a history of 
weakness and atrophy of both legs, but the right leg is worse 
than the left.  There has also been atrophy of both hands.  
He noticed this around 1978.  Due to weakness in the 
extremities, he has difficulty walking and supporting weight 
on his feet, as well as with fine movements of the hands.  He 
denied numbness of the extremities.  His history of 
depression was noted.  It was also indicated that his four 
children, conceived after his Vietnam service, have suffered 
from various disorders.  The examiner reported diagnoses of 
atrophy of the muscles of the hands and both legs and feet 
with bilateral footdrop, peripheral neuropathy of lower motor 
neuron type, and history of depression.  The examiner 
reported the following opinion, "[t]he veteran's severe 
peripheral neuropathy involving the muscle of the hands and 
leg muscle and foot muscle can be caused by the exposure to 
Agent Orange."

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

Organic diseases of the nervous system shall be granted 
service connection if manifested to a compensably disabling 
degree within one year following wartime service.  38 C.F.R. 
§ 3.309(a) (1999).

In the instant case, it is noted that the veteran does not 
suffer from acute or subacute peripheral neuropathy, 
therefore his particular type of peripheral neuropathy is not 
listed under 38 C.F.R. § 3.309(e).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
regard, the evidence in the veteran's favor consists of the 
VA examiner's opinion that Agent Orange exposure could be the 
cause of the peripheral neuropathy.  While this is sufficient 
to make the claim well-grounded, it is not sufficient to 
grant the claim.  Evidence that causation is possible merely 
triggers the duty to assist; it does not establish that 
causation is probable or that the matter is in equipoise.  
The veteran has requested a further examination.  This is 
unnecessary, as the claim may be granted on other grounds.

The veteran is a combat veteran, as shown by his service 
personnel records and a report with supporting materials from 
the United States Armed Services Center for the Research of 
Unit Records (USASCRUR), as well as photographs he submitted.  
As he is a combat veteran, his testimony as to events in 
service is entitled to special deference.  38 U.S.C.A. 
§ 1154(b) (West 1991).

In addition, at his hearing in January 2000, the veteran 
impressed the undersigned as scrupulously honest in his 
testimony.

The veteran's peripheral neuropathy is a condition which, if 
present at all, is ratable as at least 10 percent disabling.  
See 38 C.F.R. Part 4, Diagnostic Codes 8010 through 8025 
(1999).  Thus, any manifestation of the condition within one 
year after service would be a basis for "presumptive" 
service connection under 38 C.F.R. § 3.309(a).  The Board 
finds that the veteran's testimony as to sensory 
abnormalities in his hands "possibly" within a year after 
service, combined with evidence that he reported unexplained 
leg cramps at separation, and had foot pain that was 
unexplained on examination less than a year after service, 
raises at least a reasonable doubt that the current 
polyneuropathy was present in, or within a year after, 
service.  With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), service connection may be granted for 
the veteran's peripheral neuropathy.





ORDER

Entitlement to service connection for peripheral neuropathy 
has been established, and the appeal is granted.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

